EXHIBIT 10.9.7

 
AMENDED AND RESTATED CONTINUING GUARANTY
 
This AMENDED AND RESTATED CONTINUING GUARANTY (as amended from time to time,
this “Guaranty”), dated as of November 30, 2010, is executed by CONN’S, INC., a
Delaware corporation (“Parent”), CAI HOLDING CO., a Delaware corporation
(“CAIH”), CAI CREDIT INSURANCE AGENCY, INC., a Louisiana corporation (“CAIC”),
CONN LENDING, LLC, a Delaware limited liability company (“CLL”; together with
Parent, CAIH, and CAIC, collectively the “Existing Guarantors”), and CAIAIR,
INC., a Delaware corporation (“CAIAIR”) (the Existing Guarantors and CAIAIR are
sometimes individually referred to herein as “Guarantor” and collectively as
“Guarantors”), in favor of BANK OF AMERICA, N.A., in its capacity as agent for
Lenders (as hereinafter defined) (in such capacity, “Agent”), in light of the
following facts:
 
R E C I T A L S:
 
WHEREAS, pursuant to that certain Amended and Restated Loan and Security
Agreement dated as of the date hereof (including all annexes, exhibits and
schedules thereto, as from time to time amended, restated, supplemented or
otherwise modified, the “Loan Agreement”), by and among Parent, Conn Appliances,
Inc., a Texas corporation (“CAI”), Conn Credit I, LP, a Texas limited
partnership (“CCI”), and Conn Credit Corporation, Inc. (“CCCI”, and together
with CAI and CCI, collectively, “Borrowers”), the financial institutions from
time to time party thereto as lenders (collectively, “Lenders”), Agent, as
administrative agent and collateral agent for the Lenders, JPMorgan Chase Bank,
National Association, as co-syndication agent, joint book runner, and co-lead
arranger for the Lenders, Banc of America Securities LLC, as joint book runner
and co-lead arranger for the Lenders, Wells Fargo Preferred Capital, Inc., as
co-syndication agent, and CapitalOne, N.A. and Regions Business Capital, a
division of Regions Bank, as co-documentation agents for the Lenders, the
Lenders have agreed to provide certain financial accommodations to Borrowers;
 
WHEREAS, each Existing Guarantor previously agreed to guaranty the Guaranteed
Obligations pursuant to that Continuing Guaranty dated August 14, 2008 (the
“Prior Guaranty”); and
 
WHEREAS, Guarantors have agreed to amend and restate the Prior Guaranty in its
entirety in accordance with the terms and conditions of this Guaranty.
 
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
 
1.           Defined Terms.  All capitalized terms used which are not defined
herein have the meanings given to them in the Loan Agreement.
 
2.           Guaranty.  Each Guarantor hereby jointly, severally, absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all existing and future indebtedness and
liabilities of every kind, nature and character, direct or indirect, absolute or
contingent, liquidated or unliquidated, voluntary or involuntary and whether for
principal, interest, premiums, fees indemnities, damages, costs, expenses or
otherwise, of Borrowers to Agent or any Lender arising under the Loan Agreement
and any instruments, agreements or Loan Documents of any kind or nature now or
hereafter executed in connection with the Loan Agreement (including the
Obligations
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
and all renewals, extensions, amendments, refinancings and other modifications
thereof and all costs, attorneys’ fees and expenses incurred by Agent or any
Lender in connection with the collection or enforcement of any of the
foregoing), and whether recovery upon such indebtedness and liabilities may be
or hereafter become unenforceable or shall be an allowed or disallowed claim
under any case or proceeding commenced by or against any other Guarantor or any
Borrower under any state, federal or foreign law for, or any agreement of such
other Guarantor or Borrower to, (a) the entry of an order for relief under the
Bankruptcy Code (Title 11, United States Code), or any other insolvency, debtor
relief or debt adjustment law; (b) the appointment of a receiver, trustee,
liquidator, administrator, conservator or other custodian for such other
Guarantor or Borrower or any part of its properties; or (c) an assignment or
trust mortgage for the benefit of creditors (collectively, “Insolvency
Proceeding”), and including interest that accrues after the commencement by or
against any Borrower of any proceeding under any Insolvency Proceeding
(collectively, the “Guaranteed Obligations”).  Agent’s books and records showing
the amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon the Guarantors and conclusive
for the purpose of establishing the amount of the Guaranteed Obligations absent
manifest error.  As to each Guarantor, this Guaranty shall not be affected by
the genuineness, validity, regularity or enforceability of the Guaranteed
Obligations against any Borrower or any other Guarantor or other obligor, or any
instrument or agreement evidencing any Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Guaranteed
Obligations which might otherwise constitute a defense of any Borrower or any
other Guarantor or other obligor, to the obligations of the Guarantors under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.  Anything contained herein to the contrary notwithstanding, the
obligations of each Guarantor hereunder at any time shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal or state law.
 
3.           No Setoff or Deductions; Taxes; Payments.  Each Guarantor shall
make all payments hereunder without setoff or counterclaim and free and clear of
and without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein.  If any such
obligation (other than one arising with respect to taxes based on or measured by
the income or profits of the Lender) is imposed upon such Guarantor with respect
to any amount payable by it hereunder, each Guarantor will pay to the Lender, on
the date on which such amount is due and payable hereunder, such additional
amount in U.S. dollars as shall be necessary to enable Agent and Lenders to
receive the same net amount which Agent and Lenders would have received on such
due date had no such obligation been imposed upon such Guarantor.  Each
Guarantor will deliver promptly to Agent certificates or other valid vouchers
for all taxes or other charges deducted from or paid with respect to payments
made by the Guarantors hereunder.  The obligations of the Guarantors under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.
 
4.           Rights of Lenders.  Each Guarantor consents and agrees that Agent
and Lenders may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness
hereof:  (a) amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Guaranteed Obligations
or any part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as Agent or Lenders in their sole
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Guaranteed Obligations.  Without
limiting the generality of the foregoing, each Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of the Guarantors under this Guaranty or which, but for this
provision, might operate as a discharge of any Guarantor.
 
5.           Certain Waivers.  Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of any Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of Agent or any Lender) of the liability of such Borrower; (b) any
defense based on any claim that such Guarantors’ obligations exceed or are more
burdensome than those of the Borrowers; (c) the benefit of any statute of
limitations affecting the Guarantors’ liability hereunder; (d) any right to
require Agent to proceed against any Borrower, proceed against or exhaust any
security for the Guaranteed Obligations, or pursue any other remedy in Agent’s
or any Lender’s power whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by Agent or any Lender; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.  Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of non-payment or non-performance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.  Each Guarantor waives any rights and
defenses that are or may become available to such Guarantor by reason of
Sections 2787 to 2855, inclusive, 2899 and 3433 of the California Civil Code.
 
6.           Obligations Independent.  The obligations of each Guarantor
hereunder are those of a primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations and the obligations of any other
guarantor, and a separate action may be brought against each Guarantor to
enforce this Guaranty whether or not any Borrower or any other person or entity
is joined as a party.
 
7.           Subrogation.  No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of Agent and Lenders or facilities
provided by Agent or Lenders with respect to the Guaranteed Obligations are
terminated.  If any amounts are paid to any Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of Agent and Lenders and shall forthwith be paid to Agent to reduce the amount
of the Guaranteed Obligations, whether matured or unmatured.
 
8.           Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
and any commitments of Agent and Lenders or facilities provided by Agent or
Lenders with respect to the Guaranteed Obligations are
terminated.  Notwithstanding the foregoing, this Guaranty shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of any Borrower or any Guarantor is made, or Agent or any Lender
exercises its right of setoff, in respect of the Guaranteed Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
preferential, set aside or required (including pursuant to any settlement
entered into by Agent or any Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Insolvency Proceeding or otherwise, all as if such payment had not been made
or such setoff had not occurred and whether Agent or any Lender is in possession
of or has released this Guaranty and regardless of any prior revocation,
rescission, termination or reduction.  The obligations of each Guarantor under
this paragraph shall survive termination of this Guaranty.
 
9.           Subordination.  Each Guarantor hereby subordinates the payment of
all obligations and indebtedness of Borrowers owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of any Borrower to any Guarantor as subrogee of Agent or any Lender or resulting
from such Guarantor’s performance under this Guaranty, to the indefeasible
satisfaction of all Guaranteed Obligations, and the termination of any
commitments by Lenders under the Loan Agreement.  If Agent or any Lender so
requests, any such obligation or indebtedness of any Borrower to any Guarantor
shall be enforced and performance received by such Guarantor as trustee for
Agent and Lenders and the proceeds thereof shall be paid over to Agent on
account of the Guaranteed Obligations, but without reducing or affecting in any
manner the liability of any Guarantor under this Guaranty.  Notwithstanding the
foregoing, a Guarantor may demand and accept repayments of indebtedness of a
Borrower owing to such Guarantor as such repayment is expressly permitted under
the Loan Agreement.
 
10.           Stay of Acceleration.  In the event that acceleration of the time
for payment of any of the Guaranteed Obligations is stayed, in connection with
any case commenced by or against any Guarantor or any Borrower under any
Insolvency Proceeding, or otherwise, all such amounts shall nonetheless be
payable by the Guarantors immediately upon demand by Agent.
 
11.           Expenses.  Each Guarantor shall pay on demand all out-of-pocket
expenses in any way relating to the enforcement or protection of Agent’s or any
Lender’s rights under this Guaranty or in respect of the Guaranteed Obligations,
including any incurred during any “workout” or restructuring in respect of the
Guaranteed Obligations and any incurred in the preservation, protection or
enforcement of any rights of Agent or any Lenders in any Insolvency
Proceeding.  The obligations of each Guarantor under this paragraph shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guaranty.
 
12.           Miscellaneous.  No provision of this Guaranty may be waived,
amended, supplemented or modified, except by a written instrument executed by
Agent and each Guarantor.  No failure by Agent or any Lender to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy or
power hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law or in equity.  The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.  Except as
set forth in Section 22 herein, unless otherwise agreed by Agent and the
Guarantors in writing, this Guaranty is not intended to supersede or otherwise
affect any other guaranty now or hereafter given by any Guarantor for the
benefit of Agent or any Lender or any term or provision thereof.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
13.           Condition of Borrowers.  Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from each Borrower and any other guarantor such information concerning the
financial condition, business and operations of such Borrower and any such other
guarantor as the Guarantor requires, and that Agent and Lenders have
 
no duty, and no Guarantor is relying on Agent or any Lender at any time, to
disclose to such Guarantor any information relating to the business, operations
or financial condition of any Borrower or any other guarantor (the guarantor
waiving any duty on the part of the Lender to disclose such information and any
defense relating to the failure to provide the same).
 
14.           Setoff.  If and to the extent any payment is not made when due
hereunder, Agent and any Lender may setoff and charge from time to time any
amount so due against any or all of any Guarantor’s accounts or deposits with
Agent or any Lender.
 
15.           Representations and Warranties.  Each Guarantor represents and
warrants that (a) it is duly organized and in good standing under the laws of
the jurisdiction of its organization and has full capacity and right to make and
perform this Guaranty, and all necessary authority has been obtained; (b) this
Guaranty constitutes its legal, valid and binding obligation enforceable in
accordance with its terms; (c) the making and performance of this Guaranty does
not and will not violate the provisions of any applicable law, regulation or
order, and does not and will not result in the breach of, or constitute a
default or require any consent under, any material agreement, instrument, or
document to which it is a party or by which it or any of its property may be
bound or affected; and (d) all consents, approvals, licenses and authorizations
of, and filings and registrations with, any governmental authority required
under applicable law and regulations for the making and performance of this
Guaranty have been obtained or made and are in full force and effect.
 
16.           Indemnification and Survival.  Without limitation on any other
obligations of the Guarantors or remedies of Agent or any Lender under this
Guaranty, each Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless Agent and each Lender from and
against, and shall pay on demand, any and all damages, losses, liabilities and
expenses (including attorneys’ fees and expenses and the allocated cost and
disbursements of internal legal counsel) that may be suffered or incurred by
Agent or any Lender in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of any
Borrower enforceable against the Borrowers in accordance with their terms.  The
obligations of each Guarantor under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty.
 
17.           a)           GOVERNING LAW.  THIS GUARANTY SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO ANY CONFLICT OF
LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
 
(b)           Consent to Forum; Arbitration.
 
(i)           Forum.  EACH GUARANTOR HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
LOS ANGELES COUNTY, CALIFORNIA, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY
TO THIS GUARANTY, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT.  EACH GUARANTOR IRREVOCABLY WAIVES ALL CLAIMS,
 
 
5

--------------------------------------------------------------------------------

 
 
 
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.  Service of process by
Agent in connection with an action or proceeding regarding this Guaranty shall
be binding on each Guarantor if sent to such Guarantor by registered or
certified mail
 
at its address specified below or such other address as from time to time
notified by such Guarantor.  Nothing herein shall limit the right of Agent or
any Lender to bring proceedings against any Guarantor in any other court, nor
limit the right of any party to serve process in any other manner permitted by
applicable law.  Nothing in this Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.
 
(ii)           Arbitration.  Notwithstanding any other provision of this
Guaranty to the contrary, any controversy or claim among the parties relating in
any way to any Guaranteed Obligations or this Guaranty, including any alleged
tort, shall at the request of any party hereto be determined by binding
arbitration conducted in accordance with the United States Arbitration Act
(Title 9 U.S. Code) (the “Act”).  Arbitration proceedings will be determined in
accordance with the Act, the then-current rules and procedures for the
arbitration of financial services disputes of the American Arbitration
Association (“AAA”), and the terms of this Section.  In the event of any
inconsistency, the terms of this Section shall control.  If AAA is unwilling or
unable to serve as the provider of arbitration or to enforce any provision of
this Section, Agent may designate another arbitration organization with similar
procedures to serve as the provider of arbitration.  The arbitration proceedings
shall be conducted in Los Angeles or Pasadena, California.  The arbitration
hearing shall commence within 90 days of the arbitration demand and close within
90 days thereafter.  The arbitration award must be issued within 30 days after
close of the hearing (subject to extension by the arbitrator for up to 60 days
upon a showing of good cause), and shall include a concise written statement of
reasons for the award.  The arbitrator shall give effect to applicable statutes
of limitation in determining any controversy or claim, and for these purposes,
service on AAA under applicable AAA rules of a notice of claim is the equivalent
of the filing of a lawsuit.  Any dispute concerning this Section or whether a
controversy or claim is arbitrable shall be determined by the arbitrator.  The
arbitrator shall have the power to award legal fees to the extent provided by
this Agreement.  Judgment upon an arbitration award may be entered in any court
having jurisdiction.  The institution and maintenance of an action for judicial
relief or pursuant to a provisional or ancillary remedy shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the
controversy or claim to arbitration if any other party contests such action for
judicial relief.  No controversy or claim shall be submitted to arbitration
without the consent of all parties if, at the time of the proposed submission,
such controversy or claim relates to an obligation secured by real estate, but
if all parties do not consent to submission of such a controversy or claim to
arbitration, it shall be determined as provided in the next sentence.  At the
request of any party, a controversy or claim that is not submitted to
arbitration as provided above shall be determined by judicial reference; and if
such an election is made, the parties shall designate to the court a referee or
referees selected under the auspices of the AAA in the same manner as
arbitrators are selected in AAA sponsored proceedings and the presiding referee
of the panel (or the referee if there is a single referee) shall be an active
attorney or retired judge; and judgment upon the award rendered by such referee
or referees shall be entered in the court in which proceeding was
commenced.  None of the foregoing provisions of this Section shall limit the
right of Agent or Lenders to exercise self-help remedies, such as setoff,
foreclosure or sale of any collateral or to obtain provisional or ancillary
remedies from a court of competent jurisdiction before, after or during any
arbitration proceeding.  The exercise of a remedy does not waive the right of
any party to resort to arbitration or reference.  At Agent’s option, foreclosure
against any real property security may be accomplished either by exercise of
power of sale thereunder or by judicial foreclosure.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
18.           Assignment.    This Guaranty shall (a) bind each Guarantor and its
successors and assigns, provided that no Guarantor may assign its rights or
obligations under this Guaranty without the prior written consent of Agent (and
any attempted assignment without such consent shall be
 
void), and (b) inure to the benefit of Agent, Lender and their successors and
assigns and any Lender may, without notice to the Guarantors and without
affecting the Guarantors’ obligations hereunder, assign, sell or grant
participations in the Guaranteed Obligations and this Guaranty, in whole or in
part.  Each Guarantor agrees that Agent and Lenders may disclose to any assignee
of or participant in, or any prospective assignee of or participant in, any of
its rights or obligations of all or part of the Guaranteed Obligations any and
all information in Agent’s or Lender’s possession concerning any Guarantor, this
Guaranty and any security for this Guaranty.
 
19.           Notices and Communications.
 
(a)           Notice Address.  All notices and other communications by or to a
party hereto shall be in writing and shall be given to any party, at such
party’s address shown on the signature pages hereof.  Each such notice or other
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received; (b) if given by mail, three Business Days after deposit in the U.S.
mail, with first-class postage pre-paid, addressed to the applicable address; or
(c) if given by personal delivery, when duly delivered to the notice address
with receipt acknowledged.  Any written notice or other communication that is
not sent in conformity with the foregoing provisions shall nevertheless be
effective on the date actually received by the noticed party.
 
(b)           Electronic Communications; Voice Mail.  Electronic and voice mail
may not be used as effective notice under this Guaranty.
 
(c)           Non-Conforming Communications.  Agent and Lenders may rely upon
any notices purportedly given by or on behalf of any Guarantor even if such
notices were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation.  Each Guarantor shall indemnify and hold harmless each of
Agent, each Lender, and their respective officers, directors, employees,
affiliates, agents and attorneys from any liabilities, losses, costs and
expenses arising from any telephonic communication purportedly given by or on
behalf of a Guarantor.
 
20.           Additional Guarantor Waivers and Agreements.
 
(a)           Each Guarantor understands and acknowledges that if Agent
forecloses judicially or non-judicially against any real property security for
the Guaranteed Obligations, that foreclosure could impair or destroy any ability
that such Guarantor may have to seek reimbursement, contribution, or
indemnification from Borrowers or others based on any right such Guarantor may
have of subrogation, reimbursement, contribution, or indemnification for any
amounts paid by such Guarantor under this Guaranty.  Each Guarantor further
understands and acknowledges that in the absence of this paragraph, such
potential impairment or destruction of such Guarantor’s rights, if any, may
entitle such Guarantor to assert a defense to this Guaranty based on Section
580d of the California Code of Civil Procedure as interpreted in Union Bank v.
Gradsky,  265 Cal. App. 2d 40 (1968).  By executing this Guaranty, each
Guarantor freely, irrevocably, and unconditionally: (i) waives and relinquishes
that defense and agrees that such Guarantor will be fully liable under this
Guaranty even though Agent may foreclose, either by judicial foreclosure or by
exercise of power of sale, any deed of trust securing the Guaranteed
Obligations; (ii) agrees that such Guarantor will not assert that defense in any
action or proceeding which Agent may commence to enforce this Guaranty; (iii)
acknowledges and agrees the rights and defenses waived by such Guarantor in this
Guaranty include any right or defense that such Guarantor may have or be
entitled to assert based upon or
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
arising out of any one or more of Sections 580a, 580b, 580d, or 726 of the
California Code of Civil Procedure or Section 2848 of the California Civil Code;
and (iv) acknowledges and agrees that Agent and Lenders are relying on this
waiver in creating the Guaranteed Obligations, and that this waiver is a
material part of the consideration which Agent and Lenders are receiving for
creating the Guaranteed Obligations.
 
(b)           Each Guarantor waives all rights and defenses that such Guarantor
may have because of any of the Guaranteed Obligations is secured by real
property.  This means, among other things:  (i) Agent may collect from the
Guarantors without first foreclosing on any real or personal property collateral
pledged by any Borrower; and (ii) if Agent forecloses on any real property
collateral pledged by any Borrower: (A) the amount of the Guaranteed Obligations
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, and
(B) Agent may collect from the Guarantors even if Agent, by foreclosing on the
real property collateral, has destroyed any right the Guarantors may have to
collect from the Borrowers.  This is an unconditional and irrevocable waiver of
any rights and defenses any Guarantor may have because any of the Guaranteed
Obligations is secured by real property.  These rights and defenses include, but
are not limited to, any rights or defenses based upon Section 580a, 580b, 580d,
or 726 of the California Code of Civil Procedure.
 
(c)           Each Guarantor waives any right or defense it may have at law or
equity, including California Code of Civil Procedure Section 580a, to a fair
market value hearing or action to determine a deficiency judgment after a
foreclosure.
 
21.           Obligations Secured.  The obligations of Guarantors hereunder are
secured by that certain Amended and Restated Security Agreement entered into by
Guarantors and Agent as of even date herewith, as may be amended, restated or
otherwise modified from time to time.
 
22.           No Novation.  Each Guarantor hereby agrees that, effective upon
the execution and delivery of this Guaranty by such Guarantor, the terms and
provisions of the Prior Guaranty shall be and hereby are amended, restated and
superseded in their entirety by the terms and provisions of this
Guaranty.  Nothing herein contained shall be construed as a substitution or
novation of the obligations of Guarantors outstanding under the Prior Guaranty,
which obligations shall remain in full force and effect, except to the extent
that the terms thereof are modified hereby or by instruments executed
concurrently herewith.  Nothing expressed or implied in this Guaranty shall be
construed as a release or other discharge of Guarantors from any of their
obligations or liabilities under the Prior Guaranty or any of the other loan
documents executed in connection therewith.  Each Guarantor hereby confirms and
agrees that each Loan Document to which it is a party is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects except that on and after the date hereof all references in any such
Loan Document to “the Guaranty”, “thereto”, “thereof”, “thereunder” or words of
like import referring to the Prior Guaranty shall mean the Prior Guaranty as
amended and restated by this Guaranty.
 

[Signature pages to follow]
 
 

 
 
8

--------------------------------------------------------------------------------

 
 
 



 
CONN'S INC.
a Delaware corporation
 
 
 
By:
 
 
/s/ Michael J. Poppe
 
Name:
Michael J. Poppe
  Title:
 
  Address:      
3295 College Street
Beaumont, Texas  77701

 
 
 



 
CAI CREDIT INSURANCE AGENCY, INC.,
a Louisiana corporation
 
 
 
By:
 
 
/s/ Michael J. Poppe
 
Name:
Michael J. Poppe
  Title:
Chief Financial Officer
  Address:      
3295 College Street
Beaumont, Texas  77701

 
 
 



 
CAI HOLDING CO.,
a Delaware corporation
 
 
 
By:
 
 
/s/ Michael J. Poppe
 
Name:
Michael J. Poppe
  Title:
Chief Financial Officer and Treasurer
  Address:      
3295 College Street
Beaumont, Texas  77701

 
 




 
 
Amended and Restated Continuing Guaranty
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 



 
CONN LENDING, LLC
a Delaware limited liability company
 
 
 
By:
 
 
/s/ Mary Stawikey
 
Name:
Mary Stawikey
  Title:
President and Secretary
  Address:      
3295 College Street
Beaumont, Texas  77701

 
 
 
 



 
CAIAIR, INC.
a Delaware corporation
 
 
 
By:
 
 
/s/ Michael J. Poppe
 
Name:
Michael J. Poppe
  Title:
Chief Financial Officer and Treasurer
  Address:        3295 College Street
Beaumont, Texas  77701

 





 
 
 
Amended and Restated Continuing Guaranty
 
 
 
 
 
 